OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3616 Madison Mosaic Income Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) W. Richard Mason Madison/Mosaic Legal and Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments. Government Fund – September 30, 2012 MORTGAGE BACKED SECURITIES - 9.9% Par Value Value (Note 1) Fannie Mae - 2.8% 5.5%, 2/1/18 Pool # 555345 5%, 6/1/18 Pool # 555545 6.5%, 5/1/32 Pool # 636758 6.5%, 6/1/32 Pool # 254346 6%, 8/1/32 Pool # 254405 4.5%, 12/1/35 Pool # 745147 5.5%, 1/1/38 Pool # 953589 Freddie Mac - 5.7% 5.5%, 8/1/17 Pool # E90778 4.5%, 11/1/23 Pool # G13342 3%, 12/1/26 Pool # J17506 3%, 1/1/27 Pool # G18420 6.5%, 6/1/32 Pool # C01364 4%, 10/1/40 Pool # A94362 Ginnie Mae - 1.4% 7%, 9/20/27 Pool # e 2483 6%, 2/15/38 Pool # 676516 4%, 4/15/39 Pool # 698089 Total Mortgage Backed Securities (Cost $603,206) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 87.4% Fannie Mae - 27.6% 3.625%, 2/12/13 4.75%, 2/21/13 4.375%, 7/17/13 4.625%, 10/15/13 2.375%, 7/28/15 1.625%, 10/26/15 2.375%, 4/11/16 1.25%, 1/30/17 Federal Home Loan Bank - 12.6% 4%, 9/6/13 3.125%, 12/13/13 1.375%, 5/28/14 3.375%, 6/12/20 Freddie Mac - 15.0% 4.5%, 7/15/13 2.875%, 2/9/15 2.5%, 5/27/16 1.25%, 5/12/17 U.S. Treasury Note - 32.2% 4%, 11/15/12 0.625%, 1/31/13 0.5%, 11/15/13 4.25%, 8/15/14 3.125%, 10/31/16 4.5%, 5/15/17 3.75%, 11/15/18 2.625%, 11/15/20 Total U.S. Government and Agency Obligations (Cost $5,508,815) Repurchase Agreement - 2.1% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $38,252 in Fannie Mae Pool #254725 due 5/1/33 and $100,472 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $136,005 (Cost $136,005) TOTAL INVESTMENTS - 99.4% (Cost $6,248,026) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL ASSETS - 100% Core Bond Fund – September 30, 2012 CORPORATE NOTES AND BONDS - 50.3% Par Value Value (Note 1) Consumer Discretionary - 2.8% Comcast Cable Communications Holdings Inc., 8.375%, 3/15/13 Comcast Corp., 5.3%, 1/15/14 McDonald's Corp., 5.35%, 3/1/18 Consumer Staples - 9.6% Bottling Group LLC., 5.125%, 1/15/19 Costco Wholesale Corp., 5.5%, 3/15/17 CVS Caremark Corp., 5.75%, 6/1/17 Kellogg Co., 4.45%, 5/30/16 Kimberly-Clark Corp., 6.125%, 8/1/17 Sysco Corp., 5.25%, 2/12/18 Walgreen Co., 4.875%, 8/1/13 Energy - 7.3% BP Capital Markets PLC, 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Devon Energy Corp., 6.3%, 1/15/19 Enterprise Products Operating LLC., 5.2%, 9/1/20 Valero Energy Corp., 6.125%, 2/1/20 Financials - 13.4% Allstate Corp./The, 6.2%, 5/16/14 American Express Credit Corp., 5.875%, 5/2/13 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 4.8%, 5/1/13 JPMorgan Chase & Co., 3.7%, 1/20/15 Markel Corp., 6.8%, 2/15/13 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 US Bancorp, 4.2%, 5/15/14 Wells Fargo & Co., 4.375%, 1/31/13 Health Care - 5.5% Abbott Laboratories, 5.6%, 11/30/17 Eli Lilly & Co., 4.2%, 3/6/14 Merck & Co. Inc., 4%, 6/30/15 Pfizer Inc., 5.35%, 3/15/15 Industrials - 2.6% Danaher Corp., 3.9%, 6/23/21 United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 8.0% Cisco Systems Inc., 5.5%, 2/22/16 Google Inc., 3.625%, 5/19/21 Hewlett-Packard Co., 5.5%, 3/1/18 Intuit Inc., 5.75%, 3/15/17 Texas Instruments Inc., 2.375%, 5/16/16 Western Union Co./The, 5.93%, 10/1/16 Materials - 1.1% EI du Pont de Nemours & Co., 4.75%, 11/15/12 Total Corporate Notes and Bonds (Cost $4,341,426) MORTGAGE BACKED SECURITIES - 20.9% Fannie Mae - 11.4% 5%, 2/1/19 Pool # 725341 6%, 3/1/21 Pool # 745406 5.5%, 3/1/21 Pool # 837199 6.5%, 5/1/32 Pool # 636758 4.5%, 12/1/35 Pool # 745147 5%, 2/1/36 Pool # 745275 5%, 3/1/36 Pool # 745355 5.5%, 5/1/36 Pool # 745516 6%, 12/1/36 Pool # 256514 6%, 12/1/36 Pool # 902070 6%, 12/1/36 Pool # 903002 5.5%, 1/1/37 Pool # 905805 5.5%, 1/1/38 Pool # 953589 6%, 1/1/38 Pool # 965649 5%, 4/1/38 Pool # 889260 3%, 9/1/42 Pool # AP6568 Freddie Mac - 6.9% 5%, 2/1/21 Pool # G11911 4.5%, 4/1/23 Pool # J07302 4.5%, 11/1/23 Pool # G13342 3%, 12/1/26 Pool # J17506 3%, 1/1/27 Pool # G18420 6%, 8/1/36 Pool # A51727 6.5%, 11/1/36 Pool # C02660 5%, 9/1/38 Pool # G04815 Ginnie Mae - 2.6% 4%, 4/15/39 Pool # 698089 Total Mortgage Backed Securities (Cost $1,799,561) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 25.2% Freddie Mac - 3.2% 5%, 2/16/17 U.S. Treasury Bond - 10.1% 5.375%, 2/15/31 3.75%, 8/15/41 U.S. Treasury Note - 11.9% 3.125%, 5/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations (Cost $2,140,528) Repurchase Agreement - 4.8% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $123,000 in Fannie Mae Pool #254725 due 5/1/33 and $323,070 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $437,326 (Cost $437,326) TOTAL INVESTMENTS - 101.2% (Cost $8,718,840) NET OTHER ASSETS AND LIABILITIES - (1.2%) TOTAL ASSETS - 100% LLC-Limited Liability Company PLC-Public Limited Company Institutional Bond Fund – September 30, 2012 CORPORATE NOTES AND BONDS - 53.4% Par Value Value (Note 1) Consumer Discretionary - 3.0% McDonald's Corp., 5.35%, 3/1/18 Target Corp., 2.9%, 1/15/22 Consumer Staples - 8.2% Coca-Cola Co./The, 4.875%, 3/15/19 PepsiCo Inc., 4.65%, 2/15/13 Procter & Gamble Co./The, 4.7%, 2/15/19 Sysco Corp., 5.25%, 2/12/18 Wal-Mart Stores Inc., 4.55%, 5/1/13 Wal-Mart Stores Inc., 4.5%, 7/1/15 Energy - 1.9% BP Capital Markets PLC, 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Financials - 18.8% Allstate Corp./The, 6.2%, 5/16/14 American Express Co., 4.875%, 7/15/13 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 5.625%, 9/15/17 John Deere Capital Corp., 1.4%, 3/15/17 JPMorgan Chase & Co., 3.7%, 1/20/15 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Simon Property Group LP, 4.125%, 12/1/21 US Bancorp, 4.2%, 5/15/14 Wells Fargo & Co., 5.625%, 12/11/17 Health Care - 4.6% Abbott Laboratories, 5.6%, 11/30/17 Eli Lilly & Co., 4.2%, 3/6/14 Pfizer Inc., 5.35%, 3/15/15 Industrials - 3.1% Caterpillar Inc., 3.9%, 5/27/21 United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 10.6% Cisco Systems Inc., 5.5%, 2/22/16 Google Inc., 3.625%, 5/19/21 Intel Corp., 1.95%, 10/1/16 International Business Machines Corp., 4.75%, 11/29/12 Microsoft Corp., 3%, 10/1/20 Oracle Corp., 4.95%, 4/15/13 Texas Instruments Inc., 2.375%, 5/16/16 Materials - 1.4% EI du Pont de Nemours & Co., 3.25%, 1/15/15 Telecommunication Services - 1.8% AT&T Inc., 1.6%, 2/15/17 Total Corporate Notes and Bonds (Cost $57,755,400) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 43.0% Fannie Mae - 6.6% 4.625%, 10/15/14 1.375%, 11/15/16 Federal Home Loan Bank - 1.8% 3.625%, 5/29/13 Freddie Mac - 9.4% 4.5%, 7/15/13 2.875%, 2/9/15 2.5%, 5/27/16 U.S. Treasury Note - 25.2% 4%, 11/15/12 1.375%, 1/15/13 0.75%, 9/15/13 2%, 11/30/13 4.25%, 8/15/14 3%, 2/28/17 2.625%, 11/15/20 Total U.S. Government and Agency Obligations (Cost $47,602,418) Repurchase Agreement - 3.1% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $987,612 in Fannie Mae Pool #254725 due 5/1/33 and $2,594,056 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $3,511,460 (Cost $3,511,457) TOTAL INVESTMENTS - 99.5% (Cost $108,869,274) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL ASSETS - 100% LP - Limited Partnership PLC-Public Limited Company Investment Grade Corporate Bond Fund – September 30, 2012 CORPORATE NOTES AND BONDS - 96.3% Par Value Value (Note 1) Consumer Discretionary - 10.7% Comcast Corp., 6.45%, 3/15/37 DIRECTV Holdings LLC. / DIRECTV Financing Co. Inc., 5%, 3/1/21 McDonald's Corp., 5.8%, 10/15/17 Target Corp., 5.875%, 7/15/16 Target Corp., 5.375%, 5/1/17 Time Warner Cable Inc., 4%, 9/1/21 Time Warner Inc., 6.25%, 3/29/41 Consumer Staples - 17.4% Coca-Cola Refreshments USA Inc., 7.375%, 3/3/14 CVS Caremark Corp., 5.75%, 6/1/17 General Mills Inc., 5.65%, 2/15/19 Kellogg Co., 1.875%, 11/17/16 Kimberly-Clark Corp., 6.125%, 8/1/17 Mondelez International Inc., 6.5%, 8/11/17 Mondelez International Inc., 5.375%, 2/10/20 PepsiCo Inc., 5.5%, 1/15/40 Sysco Corp., 0.55%, 6/12/15 Sysco Corp., 5.25%, 2/12/18 Walgreen Co., 5.25%, 1/15/19 Wal-Mart Stores Inc., 3.25%, 10/25/20 Energy - 13.3% BP Capital Markets PLC, 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Devon Energy Corp., 5.625%, 1/15/14 Devon Energy Corp., 5.6%, 7/15/41 Enterprise Products Operating LLC., 4.45%, 2/15/43 Marathon Oil Corp., 6%, 10/1/17 Marathon Petroleum Corp., 5.125%, 3/1/21 Occidental Petroleum Corp., 1.5%, 2/15/18 Valero Energy Corp., 6.625%, 6/15/37 Financials -25.0% Allstate Corp./The, 5%, 8/15/14 American Express Co., 4.875%, 7/15/13 American Express Co., 6.15%, 8/28/17 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 Berkshire Hathaway Finance Corp., 5.4%, 5/15/18 General Electric Capital Corp., 6.75%, 3/15/32 JPMorgan Chase & Co., 4.75%, 3/1/15 JPMorgan Chase & Co., 4.25%, 10/15/20 KeyCorp, 5.1%, 3/24/21 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Simon Property Group LP, 4.125%, 12/1/21 US Bancorp, 4.2%, 5/15/14 US Bancorp, 2.2%, 11/15/16 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., 4.6%, 4/1/21 Health Care - 5.0% Abbott Laboratories, 5.875%, 5/15/16 Merck & Co. Inc., 3.875%, 1/15/21 Pfizer Inc., 5.35%, 3/15/15 Industrials – 2.5% Caterpillar Inc., 5.2%, 5/27/41 CSX Corp., 6.15%, 5/1/37 Norfolk Southern Corp., 3.25%, 12/1/21 United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 14.7% Cisco Systems Inc., 5.5%, 2/22/16 Hewlett-Packard Co., 4.75%, 6/2/14 Hewlett-Packard Co., 3.75%, 12/1/20 Intel Corp., 1.95%, 10/1/16 Intel Corp., 3.3%, 10/1/21 International Business Machines Corp., 4.75%, 11/29/12 International Business Machines Corp., 1.95%, 7/22/16 Intuit Inc., 5.75%, 3/15/17 Oracle Corp., 5.75%, 4/15/18 Texas Instruments Inc., 1.375%, 5/15/14 Western Union Co./The, 5.93%, 10/1/16 Materials - 5.7% Alcoa Inc., 5.95%, 2/1/37 Dow Chemical Co./The, 4.125%, 11/15/21 EI du Pont de Nemours & Co., 4.75%, 11/15/12 EI du Pont de Nemours & Co., 3.25%, 1/15/15 Utilities - 2.0% Dominion Resources Inc., 2.75%, 9/15/22 Total Corporate Notes and Bonds (Cost $18,171,562) Repurchase Agreement – 3.0% With U.S. Bank National Association issued 9/28/12 at 0.01%, due 10/1/12, collateralized by $163,921 in Fannie Mae Pool #254725 due 5/1/33 and $430,554 Ginnie Mae Series GNR 2004-19 due 3/20/34.Proceeds at maturity are $582,822 (Cost $582,821) TOTAL INVESTMENTS - 99.3% (Cost $18,754,383) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL ASSETS - 100% LLC-Limited Liability Company LP - Limited Partnership PLC-Public Limited Company Notes to Quarterly Holdings Report 1. Portfolio Valuation: Repurchase agreements and other securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees.In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended September 30, 2012 maximized the use of observable inputs and minimized the use of unobservable inputs.As of September 30, 2012, none of the funds held securities deemed as a Level 3 and there were no transfers between classification levels during the period ended September 30, 2012. The following is a summary of the inputs used as of September 30, 2012 in valuing the funds’ investments carried at fair value: Value at Fund (Level 1) (Level 2) (Level 3) 9/30/2012 Government Fund Mortgage Backed Securities $- $- U.S. Government and Agency Obligations Repurchase Agreement $- $- Core Bond Fund Corporate Notes and Bonds $- $- Mortgage Backed Securities U.S. Government and Agency Obligations Repurchase Agreement $- $- Institutional Bond Fund Corporate Notes and Bonds $- $- U.S. Government and Agency Obligations Repurchase Agreement $- $- Investment Grade Corporate Bond Fund Corporate Notes and Bonds $- $- Repurchase Agreement $- $- In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures.At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement.The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures.The effective date of the ASU is for Interim and annual periods beginning after December 15, 2011.The Funds have adopted the disclosure required by this update. In December 2011, the International Accounting Standards Board (IASB) and the FASB issued ASU 2011-11 “Disclosures about Offsetting Assets and Liabilities.” These common disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a portfolio’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to disclose both gross and net information about both instruments and transactions eligible for offset in the financial position; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. The Investment Adviser is currently evaluating the implications of ASU 2011-11 and its impact on financial statements disclosures. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. 2. Discussion of Risks: Please see the most current version of the Funds’ prospectus for a discussion of risks associated with investing in the Funds.Although the Investment Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the Funds, you should understand that the very nature of the securities markets includes the possibility that there are additional risks of which we are not aware.We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance.Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities. Unforeseen events have the potential to upset the best laid plans of man, and could, under certain circumstances produce the material loss of the value of some or all of the securities we manage for you in the Funds. Item 2. Controls and Procedures. (a) The registrant's principal executive officer and principal financial officer determined that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust's internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Income Trust By: (signature) W. Richard Mason, CCO Date:November 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: November 21, 2012 By: (signature) Greg Hoppe, Principal Financial Officer Date: November 21, 2012
